48 F.3d 1217NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Pervez A. QURESHI, Plaintiff-Appellant,v.Carolyn V. RICKARDS, individually and in her officialcapacity as Warden;  Doctor Asad, individually and in hisofficial capacity as Chief Medical Officer;  D. R. Holliday,individually and in his official capacities as PhysiciansAssistant and Assistant Hospital Administrator;  FredMumford, individually and in his official capacities asPhysicians Assistant and Assistant Hospital Administrator;Three Unknown Physicians Assistants, individually and intheir official capacities as Physicians Assistants;  Mr.Moody, individually and in his official capacity as SafetyOfficer;  William McBride, individually and in his officialcapacity as CCX Lieutenant, Defendants-Appellees.
No. 94-7049.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 16, 1995.Decided March 9, 1995.

Pervez A. Qureshi, appellant pro se.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his Bivens complaint.*  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Qureshi v. Rickards, No. CA-94-847 (E.D. Va.  August 26, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971)